Case: 12-3183    Document: 12     Page: 1   Filed: 12/04/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                NATHANIEL MCDANIEL,
                     Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,

                           AND

         UNITED STATES POSTAL SERVICE,
                   Intervenor.
                __________________________

                        2012-3183
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. SF0353110075-I-2.
                __________________________

                      ON MOTION
                __________________________

                        ORDER

     The United States Postal Service (USPS) moves
 without opposition to reform the caption to name the Merit
 Systems Protection Board (Board) as respondent and USPS
 as intervenor.
Case: 12-3183         Document: 12   Page: 2   Filed: 12/04/2012




 NATHANIEL MCDANIEL V. MSPB                                  2


     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision concerns
 the procedure or jurisdiction of the Board. The employing
 agency is designated as the respondent when the Board
 reaches the merits of the underlying case. Here, the Board
 dismissed this appeal for lack of jurisdiction. Thus, the
 Board is the proper respondent in this petition for review.
       Accordingly,
       IT IS ORDERED THAT:

      (1) The motion is granted. The revised official caption
 is reflected above.

     (2) The response briefs of the Board and USPS are due
 within 21 days of the date of filing of this order.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21